Citation Nr: 0210165	
Decision Date: 08/21/02    Archive Date: 08/29/02	

DOCKET NO.  00-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for tyloma, left 
4th and 5th metatarsal heads, as residual of a plantar wart 
excision, currently rated 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to August 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Cleveland, Ohio, Regional Office of the Department of 
Veterans Affairs (VA), which granted the veteran service-
connection for his plantar's wart excision residuals and 
rated this disorder as 10 percent disabling.  A subsequent RO 
rating action in December 2001 increased the disability 
evaluation of the veteran's service-connected foot disorder 
from 10 percent to 20 percent.  

During the course of this appeal the veteran relocated to 
Pennsylvania and his claims file has been transferred to the 
jurisdiction of the Pittsburgh, Pennsylvania, Regional Office 
(RO).  Additionally, the Board notes that the representation 
of the AMVETS has been revoked by that organization in this 
case.  

In May 2000, the veteran requested that he be scheduled for a 
video conference hearing in connection with his current 
appeal before a member of the Board in Washington, DC.  That 
hearing was scheduled for June 27, 2002, at the RO.  The 
veteran was notified of this by letter mailed to his current 
address of record.  The veteran did not respond to this 
communication by the RO.  A subsequent attempt by the Board 
to locate the veteran and clarify both his representation in 
this matter and to confirm his request for a video conference 
hearing was unsuccessful.  No further communication has been 
received from the veteran and he did not present in June 2002 
for his scheduled hearing.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected left foot disability is 
manifested by callosity, constant pain and tenderness with 
some interference in ambulation; most closely approximating 
no more than moderately severe foot disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for tyloma, 
left 4th and 5th metatarsal heads as residual of a plantar 
wart excision have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7 and Part 4, 
Diagnostic Code 5284 (2001); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C.F.R. §§  3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the law has changed with 
respect to the duty to assist.  Current law has eliminated 
the requirement that a claim be well grounded before the duty 
to assist can attach.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  Under the new 
law, the Secretary is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In this case, the evidence of record includes all available 
service medical records.  The veteran has undergone several 
VA compensation examinations addressing the severity of his 
left foot disorder and these reports are of record.  It 
appears that all evidence identified by the veteran or in his 
possession has been obtained and associated with the claims 
file.  There is no indication that more recent, relevant 
medical records exist that have not been associated with the 
claims file.  Furthermore, by virtue of the rating decision 
and statement of the case and supplemental statement of the 
case issued to the veteran during the pendency of this appeal 
the veteran was given notice of the information and medical 
evidence necessary to substantiate his claim.  He has also 
provided argument at a personal hearing in January 1999 in 
connection with his appeal.  Thus, the Board concludes that 
the duty to assist as contemplated by applicable provisions, 
including the VCAA has been to the extent possible satisfied 
with respect to the issue on appeal.  

Factual Background

A review of the veteran's service medical records reveal that 
in January 1973 the veteran presented to a service department 
treatment facility and was found to have a questionable 
plantar wart.  Clinical findings on physical examination were 
not recorded.  The treatment record does show that the 
veteran was referred to the minor surgery clinic.  Service 
medical records are otherwise negative as to any pertinent 
followup evaluation and/or treatment.

On the veteran's initial VA examination in September 1978 he 
provided a history of callosity on the plantar aspect of the 
left foot.  He said that since his discharge from service he 
has had the callosity excised three times.  He also gave a 
history of recurrence and he complained of severe pain on the 
plantar aspect of the left foot, which radiates to the toes 
and the dorsum.  He said he was unable to bear weight on his 
left foot.  The veteran also stated that he had been 
unemployed since February 1998 because he was laid off from 
his work.  On physical examination it was noted that the 
veteran was unable to bear weight on the forefoot because of 
the callosity and that he could not walk on his toes.  He 
could walk on the heels.  He also had difficulty in squatting 
because of his inability to bear weight on the left forefoot.  
Examination of the left foot revealed a one-half-inch-
diameter callosity with a thickening of the skin.  There was 
a small area of central necrosis.  There was marked 
tenderness elicited when pressure was applied.  The callosity 
was present in the region of the 4th and 5th metatarsal heads 
and there were no other callosities noted in the left foot or 
in the right foot.  Plantar callosity, left foot was the 
diagnosis.  

At a personal hearing in January 1999 the veteran described 
treatment in service and subsequent thereto for a plantar 
wart.  He testified that this wart continually grows back 
following each excision and causes pain.  He said it required 
constant debridement, approximately every two months.  He 
further said the VA has provided orthotics for his foot 
condition, which has relieved his pain somewhat but that he 
still has impaired ambulation.  

VA outpatient treatment records compiled between May 1998 and 
September 1998 show evaluation and treatment provided to the 
veteran for complaints referable to his left foot.  In May 
1998 the veteran complained of pain in his left foot with 
walking.  On physical examination a quarter-sized callus, 
tender to palpation was noted on the left foot.  In June 1998 
the veteran underwent debridement of an intractable plantar 
keratosis.  Debridement of the veteran's plantar wart was 
also done in August and September 1998.  

Service connection for tyloma, left 4th and 5th metatarsal 
heads, residuals excision plantar wart was established by an 
RO rating action dated in June 1999.  This disorder was rated 
10 percent rating under Diagnostic Code 7899-5284 of VA's 
Schedule for Rating Disabilities (rating schedule), effective 
from May 1998.  

The veteran was afforded a VA examination in August 2000 in 
connection with his claim.  On this examination the veteran 
stated that over the last 2 or 3 years he has had excessive 
amounts of pain, increasing pain, soreness and tenderness 
referable to his left foot.  He said that he lacks endurance, 
as well as an ability to stand and walk.  He said that when 
he ambulates he has an awkward, abnormal gait.  He also said 
that he has tried special shoes and orthotics and that they 
did not provide him with any relief.  He added that his 
service-connected left foot condition impacts his ability to 
work as a painter.  On physical examination the veteran was 
noted to be able to ambulate with his shoes on.  It was 
however noted that he ambulated over the inside part of his 
foot, walking mostly over the first ray.  The veteran had a 
big callus between the 4th and 5th metatarsals that was very 
painful and tender to touch and to palpation.  The veteran 
was unable to consequently rise up on his toes.  He could 
rise up on his heels and partially squat.  There was no 
swelling deformity in the remainder of the foot or toes 
noted.  An X-ray of the left foot showed no significant bone 
or joint abnormality.  Metatarsalgia with tyloma between the 
4th and 5th metatarsal heads was the diagnosis.  

The veteran was evaluated and treated at a VA emergent care 
center in August 2001 for complaints of left foot callus and 
chest soreness.  With respect to the left foot callus the 
veteran requested that it be shaved down.  On physical 
examination the veteran was reported to be well developed, 
well nourished and in no acute distress.  Examination of the 
extremities showed no clubbing, cyanosis or edema and there 
were two-plus peripheral pulses bilaterally in the posterior 
tibialis and radial pulses.  Left foot callus was diagnosed 
and the veteran had his callus shaved.  

Analysis

Disability evaluations are determined by the application of 
VA's rating schedule.  The percentage ratings contained in 
the schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Scafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in a disability rating is of 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board recognizes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a distinction 
between an original rating and a claim for an increased 
rating.  Thus the rule espoused in the Francisco precedent, 
above, is not applicable in the present case, because the 
veteran's claim for disability compensation has remained in 
appellate status since he filed a notice of disagreement on 
the original decision on his original claim for benefits.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in Fenderson, a veteran may assert that 
his condition at the time of his original claim was worse 
than it was at a later stage of this appeal, and, where the 
record warrants it, VA may assign "staged ratings" to reflect 
different levels of disability during the pendency of the 
claim.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually, painful, unstable, or 
malaligned joints, due to heel injury, is as at least 
minimally compensable.  Id.

The Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), has 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§  4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Moreover, the Court has held that 
consideration of functional loss due to pain is not required 
when the assigned rating is the maximum disability rating 
available for limitation of motion.  Johnson v. Brown, 
10 Vet. App. 80, 85 (1997).  

The veteran seeks a rating in excess of 20 percent for a 
service-connected left foot disorder.  He contends that his 
residual condition has caused constant left foot pain which 
impairs his ability to stand on his feet for any prolonged 
period and also impairs his ability to ambulate.  

The veteran's service-connected left foot disorder is 
currently evaluated as analogous to other foot injuries under 
Diagnostic Code 5284.  When an unlisted condition is 
encountered, it may be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.  

Under Diagnostic Code 5284, a 10 percent rating is provided 
for moderate foot injury.  A 20 percent evaluation is 
warranted when such impairment is moderately severe.  A 
30 percent evaluation requires severe impairment.  Id.  

After considering all the relevant evidence, the Board finds 
that the 20 percent disability evaluation currently in effect 
for the veteran's service-connected left foot disorder is 
appropriate for the relevant degree of impairment shown by 
the objective clinical evidence.  The veteran has reported 
experiencing constant left foot pain with difficulty with 
prolonged standing and ambulation.  Clinical evaluation of 
the left foot demonstrates that pain is the most predominant 
symptomatology albeit with some evidence of tenderness and an 
ambulatory pattern appropriate to his discomfort.  The 
veteran has reported pain limits the extent to which he can 
perform activities such as standing and climbing.  His pain 
however as well as his discomfort is relieved according to 
his sworn testimony by periodic trimming of his tyloma and 
the use of orthotics.  

The objective medical evidence does not show that the 
veteran's service-connected disorder affects any of the 
deeper structures of his foot.  Nor is it shown that the 
service-connected disorder significantly impairs ambulation 
as to produce functional loss of the foot.  The Board notes 
that there is no evidence of weakness or limitation of motion 
in the left foot due to the tyloma.  As such, the Board 
essentially finds that the veteran's service connected left 
foot disorder is not productive of more than moderately 
severe symptoms with consideration of 38 C.F.R. §§  4.45 and 
4.59.  The Board thus concludes that a rating in excess of 
20 percent for the service-connected left foot disorder is 
not warranted.  

In reaching this decision, the Board has considered whether 
the veteran is entitled to a staged rating for a service-
connected disability as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  Inasmuch as a 
20 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
a "staged rating" is unnecessary.  

Also in reaching its determination, the Board has considered 
the doctrine of granting the benefit of the doubt to the 
veteran but does not find that the evidence is so evenly 
balanced as to warrant this application.



ORDER

A higher initial evaluation, in excess of 20 percent for 
tyloma, left 4th and 5th metatarsal heads, as a residual of a 
plantar wart excision is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

